IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0742
                              Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMAL L. RANDOLPH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      Jamal Randolph appeals his conviction for perjury, challenging the

sufficiency of the evidence to support his conviction. AFFIRMED.



      Chad D. Primmer of Chad Douglas Primmer, P.C., Council Bluffs, for

appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                        2


VAITHESWARAN, Judge.

      Jamal Randolph was involved in an altercation with his nephew, Roderick

Banks. He told police Banks pulled a gun on him. At Banks’ trial on charges of

assault and felon in possession of a firearm, Randolph backtracked and,

testifying for the defense, stated Banks never had a gun.

      The State charged Randolph with perjury. See Iowa Code § 720.2 (2015).

A jury found him guilty. On appeal, Randolph challenges the sufficiency of the

evidence supporting the jury’s finding of guilt. He acknowledges his statements

to police and his statements at Banks’ trial were “inconsistent” but contends he

“gave a plausible explanation” for the contradictory statements.    We will not

disturb a jury finding of guilt “if there is substantial evidence to support the

finding.” See State v. Robinson, 859 N.W.2d 464, 467 (Iowa 2015).

      The jury was instructed the State would have to prove the following

elements of perjury:

             1. On or about the 3rd day of December, 2014, the
      defendant was under oath.
             2. The oath was made in trial in State v. Roderick Banks,
      Woodbury County criminal number FECR089237.
             3.      a. The defendant made statements of material fact,
             specifically that Roderick Banks did not possess a gun in
             Jamal Randolph’s apartment on August 21, 2014: and/or
                     b. The defendant made denials of certain material
             facts, specifically Jamal Randolph denied even seeing a gun
             in his apartment on August 21, 2014.
             4.      a. The statements were false when they were made.
                     b. denials of the facts were false when they were
             made.
             5. The defendant knew the statements and/or denials were
      false.
                                            3


       Randolph indisputably made contradictory statements at the time of the

altercation and at the time of trial. In a 911 call, in conversations with police at

the scene, and in an interview at the police station, he asserted Banks had a gun.

At Banks’ trial, he asserted Banks did not have a gun.           But the jury was

instructed these contradictory statements were insufficient to establish the falsity

of his trial testimony. Specifically, the jury was advised:

              Evidence that the defendant made contradictory statements
       has been received. The defendant’s contradictory statements
       alone do not mean one statement is false. The falsity of a
       statement must be shown by the testimony of other witnesses or by
       other facts and circumstances in addition to the testimony of one
       witness.

The question becomes whether the State proved the falsity of Randolph’s trial

testimony by means other than Randolph’s inconsistent statements.

       A reasonable juror could have found Randolph’s initial version of events

was the true version based on a police officer’s discovery of a handgun on the

driver’s seat of a vehicle Banks exited. Police also corroborated other aspects of

Randolph’s initial version, lending credence to that version.        For example,

Randolph asserted Banks hit him with an ashtray and police found a broken

ashtray at the scene.

       The record contains substantial independent evidence of the truth of

Randolph’s initial version of events. It follows that a juror reasonably could have

determined his trial testimony was false.

       We turn to Randolph’s suggestion that he had a “plausible explanation” for

the inconsistency. Iowa Code section 720.2 provides a defense to perjury “if the

person retracts the false statement in the course of the proceedings where it was
                                         4


made before the false statement has substantially affected the proceeding.” “The

essential purpose of a retraction or recantation defense is to encourage a

perjurer to set the record straight, that is, to reveal the truth.” State v. Hawkins,

620 N.W.2d 256, 260 (Iowa 2000).

       Randolph did no such thing. After he testified that Banks did not have a

gun, the prosecutor confronted him with his prior contrary assertions. Rather

than recanting his trial testimony, he blamed the inconsistency on coercion by the

police officers. He testified, “[T]hey told me if I don’t say whose gun it was I’m

going to go to jail. So I told them what they wanted to hear.”1 In short, Randolph

disavowed his original story rather than the testimony he gave under oath. The

retraction defense simply does not apply.

       We affirm Randolph’s judgment and sentence for perjury.

       AFFIRMED.




1
  Each of the officers who spoke to Randolph on the day of the altercation denied
coercion.